IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 AARON “AJ” MITCHELL,
                                                 DIVISION ONE
                     Appellant,
                                                 No. 82347-7-I
              v.
                                                 UNPUBLISHED OPINION
 KING COUNTY,

                     Respondent.


      DWYER, J. — Aaron Mitchell appeals from the trial court’s order granting

King County’s motion for summary judgment with regard to his claims of failure to

accommodate and disparate treatment. Mitchell asserts that the trial court erred

by granting King County’s motion for summary judgment on the failure to

accommodate claim for two reasons. First, he argues that genuine issues of

material fact exist as to whether he was qualified to perform the essential

functions of his job. Second, he claims that factual disputes exist as to whether

King County failed to affirmatively adopt available measures that were medically

necessary to accommodate his conditions.

      With regard to the disparate treatment claim, Mitchell contends that the

trial court erred by granting King County’s motion for summary judgment both

because genuine issues of material fact exist as to whether he was doing

satisfactory work and because King County medically separated him under

circumstances that raise a reasonable inference of unlawful discrimination.
No. 82347-7-I/2


       Because Mitchell fails to establish an entitlement to relief on any of his

claims, we affirm.

                                          I

       In 2015, Aaron Mitchell was hired as a preventative maintenance

specialist, or “oiler,” for the solid waste division of King County’s Department of

Natural Resources and Parks (the Department). Mitchell’s work as an oiler

included pressure washing, changing the oil on heavy equipment, applying oil

filters to equipment, and operating an oil truck.

       On May 30, 2018, Mitchell injured his thumb while he was changing an oil

filter. Subsequently, his thumb became infected. Mitchell went on medical leave

for approximately one month.

       On July 10, 2018, Mitchell’s supervisor asked Mitchell to demonstrate how

he had injured his thumb. During the demonstration, Mitchell fell into an

inspection pit and injured his back. Mitchell then went on medical leave for

approximately two months.

       On September 5, 2018, Mitchell searched for a tool that was located

inside a cabinet. While Mitchell was searching for the tool, the cabinet fell on

Mitchell and he sustained an injury to his shoulder. Again, Mitchell went on

medical leave. He never returned to work after this injury.

       Following Mitchell’s shoulder injury, King County received numerous

communications from his healthcare providers regarding his physical and mental

health. In an activity prescription form, dated September 10, 2018, Dr. Kodi

MacLachlan stated that Mitchell was “not released to any work from . . . 9/10/18




                                          2
No. 82347-7-I/3


to 9/26/18.” This activity prescription form regarded Mitchell’s thumb, back, and

shoulder injuries.

       Next, in an activity prescription form dated September 26, 2018, Dr.

MacLachlan stated that Mitchell “may perform modified duty . . . from . . . 9/26/18

to 10/11/18.”

       However, on October 2, 2018, King County received a letter from Dr. Triet

Nguyen, which provided, in full:

       To Whom It May Concern:
       Aaron Mitchell was seen in my clinic on 9/28/18. He is excused
       from work from 9/1/18 to 12/31/18.

       According to a declaration by Lisa Aweeka, a senior human resources

analyst for the Department, Mitchell’s paid leave was set to exhaust on October

19, 2018. On October 12, Aweeka and Jamie Christensen, a disability services

consultant for the King County Department of Human Resources, met with

Mitchell “to discuss his leave status, leave without pay as an accommodation,

and the process and information required to approve leave without pay after his

protected leave expired.” During this meeting, according to a declaration by

Christensen, Christensen provided Mitchell with “a letter and medical

questionnaire for his healthcare provider to complete and return to” King County.

       In a medical questionnaire dated October 15, 2018, Dr. Nguyen stated

that Mitchell was excused from work until December 31, 2018, because Mitchell

was experiencing “[d]epression and anxiety. Feels hopeless. Having paranoid

thoughts about co-workers.” This medical questionnaire asked whether there

were “any reasonable accommodations that may be considered that would allow




                                         3
No. 82347-7-I/4


Mr. Mitchell to perform all of his essential functions as a Prevention Maintenance

Specialist.” Dr. Nguyen responded to this question by stating “No.” Dr. Nguyen

did, however, answer in the affirmative to the following question: “Will Mr. Mitchell

be able to return to work and perform all the essential functions of his Prevention

Maintenance Specialist position, with or without reasonable accommodation?”

Dr. Nguyen stated that Mitchell’s “expected to return to work” date was

December 31, 2018. Finally, Dr. Nguyen stated that Mitchell “has been dealing

with racism and a hostile work environment.”

       On December 24, 2018, Aweeka sent an e-mail message to Mitchell to

confirm that he was released to return to work on December 31. Mitchell did not

respond before December 31. Rather, Mitchell responded on January 1, 2019,

stating that he was “currently seeking further doctor treatment for [his] Physical

and Mental health” and that he was “still stressed” and “very concerned that

going back too soon might cause [him] additional problems and aggravate [his]

emotional distress.”

       On January 2, 2019, Aweeka responded to Mitchell’s e-mail message and

stated, in part, that, “[i]n order to consider additional continuous leave beyond

12/31/18, I will need to receive an update from your healthcare professional no

later than end of business day, Monday, January 7, 2019.” Mitchell did not

respond to this e-mail message.

       On January 11, 2019, Aweeka sent another e-mail message to Mitchell in

which she requested further information “on or before end of Business day,

Wednesday January 23, 2019.”




                                          4
No. 82347-7-I/5


        That same day, Christensen sent a letter to Dr. Nguyen wherein

Christensen explained that Mitchell did not return to work on December 31, 2018,

and that the Department “requires an update from you regarding if Mr. Mitchell

will be released to return to work (on a full-time basis) and whether they can offer

any reasonable accommodations to help him perform the essential functions of

his job upon his return.” This letter also stated that the Department “will also

consider providing another extension of medical leave as an accommodation if it

is reasonable, medically necessary, and a definitive return to work date is

provided.” This letter requested that Dr. Nguyen respond by January 23, 2019.

The record does not contain a response from Dr. Nguyen.1

        On January 22, 2019, Mitchell sent an e-mail message to Aweeka in

which he stated that he was “currently seeking further Treatment” and that he

had “an appointment with [his] doctor on the 25th.” Subsequently, Mitchell sent

Aweeka a letter from Joshua Canady, a licensed mental health counselor, in

which Canady stated that “Mitchell has an intake appointment for outpatient

mental health counseling scheduled with me for February 21st, 2019.”

        In a letter dated February 7, 2019, Aweeka informed Mitchell that, “given

the most recent information from Mr. Canady, King County is granting an

extension of your accommodation [leave of absence without pay] from January 1,

2019 through March 1, 2019.”

        Thereafter, Canady diagnosed Mitchell with posttraumatic stress disorder

and major depressive disorder. In a medical questionnaire dated March 1, 2019,


        1King County’s response brief states that “King County received no further information
about Mitchell’s non-occupational condition from Dr. Nguyen.” Br. of Resp’t at 11.


                                               5
No. 82347-7-I/6


Canady stated that Mitchell required “at least 45 days” off from work “due to

triggers at work.”

          With regard to Mitchell’s physical conditions, in an activity prescription

form dated January 31, 2019, Dr. Taylor Cox, a chiropractor, stated that

Mitchell’s prognosis was “poor for return to work.” On February 12, Christensen

sent a letter and medical questionnaire to Dr. Cox in which she requested, by

March 1, further information regarding Mitchell’s physical conditions. On March

26, Dr. Cox completed the medical questionnaire, wherein he stated that

“[p]sychosocial factors are preventing full and complete recovery” and that

“further chiropractic treatment will not be curative.” Dr. Cox also stated that

Mitchell’s return to work “is dependent upon psychosocial limitations, as

independent from physical accommodations,” and that the tasks required by

Mitchell’s job “would likely exceed [his] pain threshold, given his difficulty with job

training exercises with physical therapy.” Additionally, Dr. Cox stated that

Mitchell’s job “is likely too demanding for him, and [he] will likely require new job

training/placement.”

          On April 12, 2019, Pat McLaughlin, the division director of King County’s

Solid Waste Division, informed Mitchell by letter that King County would not

accommodate an indefinite leave of absence and that the County was proposing

a medical separation. In this letter, McLaughlin informed Mitchell that a

Loudermill2 hearing would take place on April 29, 2019. The letter specified that




          2   Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 105 S. Ct. 1487, 84 L. Ed. 2d 494
(1985).


                                                    6
No. 82347-7-I/7


Mitchell could attend either in person or via telephone and that Mitchell could

submit further documentation regarding the proposed medical separation.

       On April 19, 2019, Mitchell sent to Christensen an e-mail message, which

provided, in full:

       Hello Jamie,
       I’ve started the process of enrollment into a different outpatient
       program.
       I located an OutPatient program (IOP) (Bayside Marin RTC & IOP)
       It last [sic] 10 weeks long in San Rafael, CA.
       Neurostim treatment in Lakewood,WA (The TMS treatment is 30
       Days long) I will enroll in the TMS therapy after Bayside treatment
       is complete.
       90 days Starting from May 17, 2019 Enrollment – Aug 20th 2019
       (Mon, Wed, Fri 10am – 1pm) or evenings
       Respectfully AJ

       On April 24, 2019, Christensen responded to Mitchell’s e-mail message

and asked whether Mitchell planned to attend the scheduled Loudermill hearing.

On April 26, Mitchell responded and stated that he “won’t be attending the

loudermill meeting.” In a later declaration, Mitchell explained that he could not

attend the hearing because he “had legal obligations on the same day.”

       On April 29, 2019, Mitchell’s union representative, Al Cummins, attended

the Loudermill hearing on Mitchell’s behalf. In a deposition, Aaron Jeide, a

human resources manager for the Solid Waste Division, stated that “the union

was both aware and consenting that the Loudermill continue, even though Mr.

Mitchell wasn’t attending.” Glynda Steiner, the deputy division director of the

Solid Waste Division, presided over the Loudermill hearing. Steiner reviewed the

details outlined in the letter that was sent to Mitchell in which McLaughlin

recommended that Mitchell be medically separated. According to Steiner, “the




                                         7
No. 82347-7-I/8


letter was . . . thorough and covered all of . . . the concerns that [she] had.” 3

Cummins did not provide any additional information regarding Mitchell’s

proposed medical separation.



        3
        This letter provided a summary of the reasons why the Solid Waste Division was
recommending that Mitchell be medically separated as follows:
      Since June 2018 you have been on intermittent Family Medical Leave Act
      (FMLA) leave due to your current medical conditions. On September 7, 2018,
      you were placed on continuous FMLA medical leave and you have remained off
      work since then. On October 22, 2018, your protected leave under the
      FMLA\KCFML exhausted. Additional leave as an accommodation was granted
      from October 23, 2018, through December 31, 2018; with and extension through
      March 1, 2019, in the hopes that you would receive the necessary medical
      treatment to be able to return to work.
      The following is a summary of the most recent medical documentation that we
      have received:
            September 28, 2018, medical note stated you were excused from work
               from September 1, 2018, through December 31, 2018
            October 15, 2018, completed medical questionnaire stated that you
               would be able to return to work and perform all essential functions of
               your Prevention Maintenance Specialist position with or without
               accommodation by December 31, 2018
            January 31, 2019, dated Activity Prescription Forms noted a poor
               prognosis for returning to work at your job of injury at any date
            March 1, 2019, completed medical questionnaire stated you needed to
               remain off of work for at least 45 days and your symptom reduction
               treatment was estimated to take anywhere from 3-12 months. Your
               provider was not able to “give analysis of employment capacity.”
            March 26, 2019, completed medical questionnaire from your Attending
               Physician stated that your “job of injury is likely too demanding for [you]
               and [you] will likely require new job training/placement.” Your attending
               physician also noted that “reviewing job analysis reveals lifting,
               push/pulling, and carrying that would likely exceed [your] pain threshold,
               given [your] difficulty with job training exercises with physical therapy.”
               He further noted that you cannot perform the physical activities described
               in the Preventative Maintenance Specialist job analysis based on
               permanent limitations which he described as being “prognosis for RTW
               at JOI is poor, [you] require medical management of biopsychological
               factors influencing pain and RTW.”
      Additionally, you met with SWD Sr. Human Resource Analyst Lisa Aweeka and
      Disability Services Consultant Jamie Christensen on Thursday, March 28, 2019.
      At this meeting, you did not provide any updated information on your ability to
      return to work. You noted that answers regarding your ability to return to work
      should be directed to your treatment providers. Ms. Aweeka and Ms.
      Christensen reviewed the medical documentation they had received with you and
      explained that your providers were unable to provide any definitive return to work
      date. King County cannot accommodate an indefinite leave of absence.
      Therefore, SWD is proposing your non-disciplinary medical separation in
      accordance with the Reasonable Accommodation in Employment for Individuals
      with Disabilities Policy (PER-22-4-3-EP).


                                                8
No. 82347-7-I/9


        In a letter dated May 6, 2019—which was eight months after Mitchell had

injured his shoulder—Steiner informed Mitchell that the “Solid Waste Division is

upholding the proposed non-disciplinary medical separation of [his] employment”

and that “[t]he separation is effective as of the date of this letter.”4 In this letter,

Steiner also informed Mitchell that Christensen “completed a review of [Mitchell’s]

transferrable skills and medical restrictions on April 8, 2019, and unfortunately

could not find any open, non-promotional positions for which [Mitchell] would be

minimally qualified to perform at this time.” In addition, this letter stated that

Mitchell was eligible for King County’s reassignment program for one year from

the date of medical separation.5

        After Mitchell was medically separated, he did not contact anyone at King

County about utilizing the reassignment program.



        4  On May 3, 2019, a doctor performed an independent medical examination of Mitchell’s
thumb, back, and shoulder injuries for three workers’ compensation claims. The reports for these
examinations concluded that, with regard to these three injuries, Mitchell was capable of returning
to his position as an oiler as of May 3. However, these reports were mailed to King County on
May 15 and 16. Thus, King County did not receive these reports until after Mitchell was medically
separated. In any event, the independent medical examination did not evaluate Mitchell’s mental
health conditions.
         5 In particular, this letter provided:

         As a result of the decision to medically separate you, you are eligible for King
         County’s Reassignment Program which provides eligible individuals who can no
         longer perform the essential functions of their King County position due to a
         disability, but can work in another capacity with six months of priority placement
         into non-promotional job vacancies for which they meet the minimum
         qualifications. Eligible individuals can start Reassignment Program services
         immediately, or no later than one year from the effective date of medical
         separation. King County Department of Natural Resources and Parks requested
         that the Reassignment Program Coordinator conduct a preliminary initial review
         of your transferrable skills and medical restrictions to see if you could
         immediately be placed into another open King County position you qualify for.
         Jamie Christensen completed a review of your transferrable skills and medical
         restrictions on April 8, 2019, and unfortunately could not find any open, non-
         promotional positions for which you would be minimally qualified to perform at
         this time that fell within your medical restrictions. Please contact Ms.
         Christensen if you have questions or would like additional information on the
         Reassignment Program.


                                                9
No. 82347-7-I/10


       On August 16, 2019, Mitchell filed a complaint in the King County Superior

Court. In this complaint, Mitchell alleged that King County was liable to Mitchell

for racial discrimination, retaliation, harassment, and religious discrimination.

Mitchell subsequently filed an amended complaint, reasserting his original claims

and further alleging that King County was additionally liable for wrongful

termination in violation of public policy. King County moved for summary

judgment with regard to the claims alleged in the amended complaint. The trial

court granted this motion.

       Before the trial court granted King County’s motion for summary judgment

with regard to the claims set forth in Mitchell’s amended complaint, Mitchell filed

a second amended complaint, which added claims of failure to accommodate

and disparate treatment under the Washington Law Against Discrimination

(WLAD).6 King County filed a second motion for summary judgment with regard

to these two additional claims. The trial court granted King County’s second

motion for summary judgment.

       Mitchell appeals.

                                          II

       Mitchell first asserts that the trial court erred by granting King County’s

motion for summary judgment with regard to his failure to accommodate claim.

According to Mitchell, genuine issues of material fact exist as to whether he was

qualified to perform the essential functions of his job and whether King County




       6   Ch. 49.60 RCW.


                                         10
No. 82347-7-I/11


failed to affirmatively adopt available measures that were medically necessary to

accommodate his conditions. We disagree.

                                          A

       We review de novo a trial court’s order granting summary judgment.

Gibson v. Costco Wholesale, Inc., 17 Wn. App. 2d 543, 555, 488 P.3d 869,

review denied, 497 P.3d 391 (2021). Summary judgment is appropriate when

there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. CR 56(c). On review, we view all facts and their

reasonable inferences in the light most favorable to the nonmoving party.

Gibson, 17 Wn. App. 2d at 555-56.

       WLAD is to be construed liberally to effectuate its purpose of remedying

discrimination. Gibson, 17 Wn. App. 2d at 556. As a result, “summary judgment

is often inappropriate in WLAD cases.” Gibson, 17 Wn. App. 2d at 556.

However, “summary judgment is still appropriate where the plaintiff fails to raise a

genuine issue of material fact on one or more of the prima facie elements of a

WLAD claim.” Gibson, 17 Wn. App. 2d at 556.

                                          B

       To establish a prima facie case of failure to accommodate a disability, an

employee must show that

       “(1) the employee had a sensory, mental, or physical abnormality
       that substantially limited his or her ability to perform the job; (2) the
       employee was qualified to perform the essential functions of the job
       in question; (3) the employee gave the employer notice of the
       abnormality and its accompanying substantial limitations; and (4)
       upon notice, the employer failed to affirmatively adopt measures
       that were available to the employer and medically necessary to
       accommodate the abnormality.”



                                          11
No. 82347-7-I/12



Davis v. Microsoft Corp., 149 Wn.2d 521, 532, 70 P.3d 126 (2003) (italicization

omitted) (quoting Hill v. BCTI Income Fund-I, 144 Wn.2d 172, 192-93, 23 P.3d

440 (2001), abrogated on other grounds by Mikkelsen v. Pub. Util. Dist. No. 1 of

Kittitas County, 189 Wn.2d 516, 404 P.3d 464 (2017)).

       King County concedes “that Mitchell satisfied the first and third parts of the

test.”7 However, King County asserts that Mitchell failed to demonstrate that

genuine issues of material fact exist as to whether (1) he was qualified to perform

the essential functions of his job, and (2) King County failed to affirmatively adopt

measures that were available to it and medically necessary to accommodate

Mitchell’s conditions.

       “An ‘essential function’ is a job duty that is fundamental, basic, necessary,

and indispensable to filling a particular position.” Gibson, 17 Wn. App. 2d at 559

(citing Davis, 149 Wn.2d at 533). “The ability to work a particular schedule can

be an essential function.” Gibson, 17 Wn. App. 2d at 559-60 (citing Davis, 149

Wn.2d at 535-36). Additionally, our Supreme Court has recognized that, “as

federal case law shows, job presence or attendance may indeed be an essential

job function.” Davis, 149 Wn.2d at 534. Indeed, federal appellate courts have

explained that, “‘[e]xcept in the unusual case where an employee can effectively

perform all work-related duties at home, an employee who does not come to

work cannot perform any of his job functions, essential or otherwise.’” Samper v.

Providence St. Vincent Med. Ctr., 675 F.3d 1233, 1239 (9th Cir. 2012) (internal




       7   Br. of Resp’t at 17.


                                         12
No. 82347-7-I/13


quotation marks omitted) (quoting E.E.O.C. v. Yellow Freight Sys., Inc., 253 F.3d

943, 948 (7th Cir. 2001)).8

        Similarly, another federal appellate court has opined that an employee

who could not work for six months was not capable of performing the essential

functions of her job and, in turn, the employer was not required to keep the job

available for such a duration to accommodate the employee:

        By her own admission, [the employee] couldn’t work at any point or
        in any manner for a period spanning more than six months. It
        perhaps goes without saying that an employee who isn’t capable of
        working for so long isn’t an employee capable of performing a job’s
        essential functions—and that requiring an employer to keep a job
        open for so long doesn’t qualify as a reasonable accommodation.
        After all, reasonable accommodations—typically things like adding
        ramps or allowing more flexible working hours—are all about
        enabling employees to work, not to not work.

Hwang v. Kansas State Univ., 753 F.3d 1159, 1161-62 (10th Cir. 2014).

        Consistent with these authorities, we have explained that “[r]easonable

accommodation ‘envisions an exchange between employer and employee where

each seeks and shares information to achieve the best match between the

employee’s capabilities and available positions.’” City of Seattle v. Am.

Healthcare Servs., Inc., 13 Wn. App. 2d 838, 857, 468 P.3d 637 (2020) (quoting

Goodman v. Boeing Co., 127 Wn.2d 401, 408-09, 899 P.2d 1265 (1995)). “Once

an employer is notified [of an employee’s disability], it is ‘the employer’s burden

to take “positive steps” to accommodate the employee’s limitations,’ although the



         8 In determining the scope of WLAD, Washington courts may look to federal case law.

Kumar v. Gate Gourmet Inc., 180 Wn.2d 481, 491, 325 P.3d 193 (2014) (“Even though almost all
of the WLAD’s prohibitions predate [42 U.S.C. § 2000e-2(a)], the [Americans with Disabilities
Act]’s, and the [Age Discrimination in Employment Act]’s, Washington courts still look to federal
case law interpreting those statutes to guide our interpretation of the WLAD.”).



                                               13
No. 82347-7-I/14


employee also retains a duty to cooperate with the employer’s efforts by

explaining the disability and qualifications.” Am. Healthcare Servs., 13 Wn. App.

2d at 857 (quoting Goodman, 127 Wn.2d at 408).

                                         C

       Mitchell failed to establish a genuine issue of material fact as to whether

he was qualified to perform the essential functions of his job. Indeed, after

approximately eight months, Mitchell’s healthcare providers could not, following

numerous requests, provide King County with a date by which he would be able

return to work, with or without reasonable accommodations. Because Mitchell

was not able to return to work after such a lengthy duration, he was not qualified

to perform the essential functions of his job. See Davis, 149 Wn.2d at 534;

Hwang, 753 F.3d at 1161; Samper, 675 F.3d at 1239.

       Moreover, King County was not required to keep Mitchell’s job position

open for a longer period of time in order to accommodate his physical and mental

health conditions. See Hwang, 753 F.3d at 1161. King County was, however,

required to take positive steps to accommodate Mitchell’s conditions. See Am.

Healthcare Servs., 13 Wn. App. 2d at 857. And the record indicates that King

County did exactly that.

       After King County received the letter in which Dr. Nguyen stated that

Mitchell was excused from work until December 31, 2018, Christensen provided

Mitchell with a medical questionnaire to give to Dr. Nguyen. This medical

questionnaire asked, “Are there any reasonable accommodations that may be

considered that would allow Mr. Mitchell to perform all of his essential functions




                                         14
No. 82347-7-I/15


as a Prevention Maintenance Specialist?” Dr. Nguyen responded to this

question by stating “No.”

       Additionally, in a letter dated January 11, 2019, and addressed to Dr.

Nguyen, Christensen asked “whether [King County] can offer any reasonable

accommodations to help [Mitchell] perform the essential functions of his job upon

his return.” The record does not contain a response to this letter from Dr.

Nguyen.

       Next, after Canady diagnosed Mitchell with posttraumatic stress disorder

and major depressive disorder, King County provided Canady with a medical

questionnaire. This medical questionnaire asked, “Is it medically required that

Mr. Mitchell remain off of work while he seeks treatment with you?” Canady

responded in the affirmative and explained that it was medically required that

Mitchell remain off of work “for at least 45 days due to triggers at work.” This

medical questionnaire also asked, “Will Mr. Mitchell be able to return to work and

perform all the essential functions of his . . . position, with or without reasonable

accommodation (a copy of Mr. Mitchell’s position’s job analysis is attached for

you to reference)?” Canady responded, “I am a master’s level clinician and due

to agency regulations cannot give analysis of employment capacity.”

       Furthermore, in the letter informing Mitchell that King County was

proposing a medical separation, McLaughlin invited Mitchell to attend a

Loudermill hearing on April 29, 2019. This letter also specified that Mitchell could

attend either in person or via telephone, and that Mitchell could submit further

documentation regarding the proposed medical separation. This Loudermill




                                          15
No. 82347-7-I/16


hearing provided Mitchell with an opportunity to present further information

regarding his physical and mental health conditions. However, Mitchell did not

attend the hearing. Moreover, Cummins, Mitchell’s union representative who

attended the hearing on Mitchell’s behalf, consented to the Loudermill hearing

proceeding as scheduled. At the hearing, Cummins did not provide any

additional information regarding Mitchell’s proposed medical separation.

                                         D

       The record also demonstrates that King County attempted to

accommodate Mitchell’s conditions through reassignment both before and after

Mitchell was medically separated. See Griffith v. Boise Cascade, Inc., 111 Wn.

App. 436, 444, 45 P.3d 589 (2002) (“Reassignment is a reasonable

accommodation.”). According to a letter dated May 6, 2019, wherein the deputy

division direction informed Mitchell of his medical separation, Christensen

“completed a review of [Mitchell’s] transferrable skills and medical restrictions on

April 8, 2019, and unfortunately could not find any open, non-promotional

positions for which [Mitchell] would be minimally qualified to perform at this time.”

This letter also informed Mitchell that he was eligible for King County’s

reassignment program for one year from the date of the medical separation and

advised him to contact Christensen with any questions regarding the

reassignment program. However, Mitchell never contacted anyone at King

County about utilizing the reassignment program.

                                          E

       Mitchell raises several arguments as to why he believes that genuine




                                         16
No. 82347-7-I/17


issues of material fact exist as to whether (1) he was capable of performing the

essential functions of his job, or (2) King County failed to take affirmative

measures to reasonably accommodate his physical and mental health conditions.

        First, Mitchell asserts that, in an e-mail message sent to Aweeka on April

19, 2019, he provided a return to work date of August 20, 2019. The referenced

e-mail message provides, in full:

        Hello Jamie,
        I’ve started the process of enrollment into a different outpatient
        program.
        I located an OutPatient program (IOP) (Bayside Marin RTC & IOP)
        It last [sic] 10 weeks long in San Rafael, CA.
        Neurostim treatment in Lakewood,WA (The TMS treatment is 30
        Days long) I will enroll in the TMS therapy after Bayside treatment
        is complete.
        90 days Starting from May 17, 2019 Enrollment – Aug 20th 2019
        (Mon, Wed, Fri 10am – 1pm) or evenings
        Respectfully AJ

        This e-mail message did not provide a return to work date. At best, this e-

mail message states that, in the event that Mitchell was able to enroll in these

two treatment programs, the programs would end by August 20, 2019.9

Moreover, this e-mail message provides no indication that these programs would

effectively treat Mitchell’s physical and mental health conditions such that, by

August 20, 2019, he would have been able to return to work and perform the

essential functions of his job.10

        Next, Mitchell contends that King County improperly relied on the opinion



        9 According to a declaration by Mitchell, Mitchell ultimately did not enroll in the Bayside

Marin outpatient program “because [he] no longer had medical insurance.” Instead, Mitchell
enrolled in a different outpatient treatment program, which ended on September 14, 2019.
        10 Even if Mitchell provided a return to work date of August 20, 2019, Mitchell failed to

establish a fact issue as to whether King County did not reasonably accommodate him. Indeed,
had Mitchell returned to work on August 20, 2019, he would have been on leave for just short of


                                                17
No. 82347-7-I/18


of Dr. Cox in deciding to medically separate him. According to Mitchell, Dr. Cox,

as a chiropractor, was unqualified to opine on Mitchell’s mental health conditions

when he concluded that Mitchell’s job was “likely too demanding for him.”

However, Dr. Cox stated that the tasks required by Mitchell’s job “would likely

exceed [his] pain threshold, given his difficulty with job training exercises with

physical therapy.” (Emphasis added.) Such a determination did not, as Mitchell

claims, plainly fall outside the scope of Dr. Cox’s expertise as a chiropractor.

        In fact, as of the date of separation, Mitchell had provided King County

with no competent information from a health care provider regarding his mental

health conditions and his capacity to work other than that from Dr. Cox. Indeed,

the sole professional addressing these concerns was Canady who, by his own

admission, was not competent to “give [an] analysis of employment capacity.”

        Finally, Mitchell asserts that a genuine issue of material fact exists as to

whether King County adequately engaged in an interactive process in order to

provide him with a reasonable accommodation. This is so, Mitchell argues,

because King County did not inquire into the nature of his mental health

conditions. According to Mitchell, “[w]ithout attempting to understand the nature

and extent of Mitchell’s mental health disability, King County could not have

identified possible reasonable accommodations that would have allowed Mitchell

to continue working.”11 However, as already explained, King County took

positive steps to inquire into the nature of Mitchell’s mental health conditions by



one year. As already explained, an employer is not required to keep a job position open for such
a duration. See Hwang, 753 F.3d at 1161.
        11 Br. of Appellant at 24-25.




                                               18
No. 82347-7-I/19


requesting both Dr. Nguyen and Canady to provide further information regarding

these conditions in the form of answers to medical questionnaires. In any event,

whereas an employer bears the burden “‘to take “positive steps” to accommodate

the employee’s limitations, . . . the employee . . . retains a duty to cooperate with

the employer’s efforts by explaining the disability and qualifications.” Am.

Healthcare Servs., 13 Wn. App. 2d at 857 (quoting Goodman, 127 Wn.2d at

408). In other words, it was Mitchell who had a duty to explain his mental health

conditions and qualifications to King County. As such, the record indicates that

King County, by asking both Mitchell and his healthcare providers whether the

County could provide any reasonable accommodations so that Mitchell could

return to work, adequately engaged in the interactive process.

       In sum, Mitchell failed to establish genuine issues of material fact as to

whether he was qualified to perform the essential functions of his job and

whether King County failed to take affirmative measures to reasonably

accommodate his physical and mental health conditions. Accordingly, the trial

court did not err by granting King County’s motion for summary judgment with

regard to Mitchell’s claim of failure to accommodate.

                                          III

       Mitchell next contends that the trial court erred by granting King County’s

motion for summary judgment with regard to his claim of disparate treatment.

This is so, Mitchell avers, because genuine issues of material fact exist as to

whether he performed satisfactory work and King County medically separated




                                         19
No. 82347-7-I/20


him under circumstances that raise an inference of unlawful discrimination.

Again, we disagree.

          In cases alleging disparate treatment under WLAD, Washington courts

apply “the evidentiary burden-shifting scheme announced in McDonnell

Douglas.[12]” Mikkelsen, 189 Wn.2d at 526. Under this framework, the plaintiff

must first establish a prima facie case of discrimination. Mikkelsen, 189 Wn.2d at

527. Although the elements of a prima face case vary depending on the relevant

facts, the parties agree that Mitchell was required to demonstrate that (1) he is a

member of a protected class, (2) he suffered an adverse employment action, (3)

he was doing satisfactory work, and (4) the action occurred under circumstances

that raise an inference of unlawful discrimination. See Marin v. King County, 194

Wn. App. 795, 808-09, 378 P.3d 203 (2016).

          If the plaintiff establishes a prima facie case of discrimination, “the burden

shifts to the defendant, who must ‘articulate a legitimate, nondiscriminatory

reason for the adverse employment action.’” Mikkelsen, 189 Wn.2d at 527

(quoting Scrivener v. Clark College, 181 Wn.2d 439, 446, 334 P.3d 541 (2014)).

          Finally, “if the defendant meets this burden, the plaintiff must produce

sufficient evidence showing that the defendant’s alleged nondiscriminatory

reason for the adverse employment action was a pretext.” Mikkelsen, 189 Wn.2d

at 527. “‘An employee may satisfy the pretext prong by offering sufficient

evidence to create a genuine issue of material fact either (1) that the defendant’s

reason is pretextual or (2) that although the employer’s stated reason is


          12   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668
(1973).


                                                  20
No. 82347-7-I/21


legitimate, discrimination nevertheless was a substantial factor motivating the

employer.’” Mikkelsen, 189 Wn.2d at 527 (quoting Scrivener, 181 Wn.2d at 446-

47).

        “Summary judgment for an employer is seldom appropriate in employment

discrimination cases because of the difficulty of proving discriminatory

motivation.” Mikkelsen, 189 Wn.2d at 527. “To overcome summary judgment,

the plaintiff needs to show only that a reasonable jury could find that

discrimination was a substantial factor in the employer’s adverse employment

action.” Mikkelsen, 189 Wn.2d at 528.

        The parties agree that Mitchell was a member of a protected class and

that he suffered an adverse employment action.13 However, Mitchell asserts that

genuine issues of material fact exist as to whether he was doing satisfactory

work and whether the medical separation occurred under circumstances that

raise an inference of unlawful discrimination.

        To satisfy the requirement that an employee was doing satisfactory work,

the employee bears the burden to establish that he or she “was doing

satisfactory work when the termination decision was made.” Griffith v. Schnitzer

Steel Indus., Inc., 128 Wn. App. 438, 446, 115 P.3d 1065 (2005) (emphasis


        13  An adverse employment action means “‘a significant change in employment status,
such as hiring, firing, failing to promote, reassignment with significantly different responsibilities,
or a decision causing a significant change in benefits.’” Marin, 194 Wn. App. at 808 (quoting
Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998)).
Although medical separation does not fit squarely within the examples provided in the quoted
definition, medical separation is akin to termination and, therefore, it is an adverse action. See,
e.g., Aki v. Univ. of California Lawrence Berkeley Nat’l Lab., 74 F. Supp. 3d 1163, 1175 n.4 (N.D.
Calif. 2014) (stating that “medical separation” is “an adverse action”); El-Bey v. City of New York,
151 F. Supp. 2d 285, 297 (S.D.N.Y. 2001) (stating that an employee who was, among other
things, placed on “unpaid medical separation leave” established “the ‘adverse action’ element of
his prima facie case”).


                                                  21
No. 82347-7-I/22


added); accord Ennis v. Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58

(4th Cir. 1995) (stating that an employee performs satisfactory work when, “at the

time of the discharge, she was performing her job at a level that met her

employer’s legitimate expectations” (emphasis added)).

        On May 6, 2019, when Mitchell was medically separated, he had not

performed his job for eight months. Approximately two months before Mitchell

was medically separated, Canady explained, with regard to Mitchell’s mental

health conditions, that Mitchell required “at least 45 days” off from work “due to

triggers at work.” However, Mitchell subsequently informed Aweeka that he had

“started the process of enrollment” into two treatment programs that would, at

best, end on August 20, 2019. Moreover, approximately one month before

Mitchell was medically separated, Mitchell’s chiropractor, Dr. Cox, explained that

the tasks required by Mitchell’s job “would likely exceed [his] pain threshold,

given his difficulty with job training exercises with physical therapy,” and that

Mitchell’s job is “likely too demanding for him, and [he] will likely require new job

training/placement.” On this record, there is no indication that Mitchell, at the

time he was medically separated, was performing (much less capable of

performing) satisfactory work.14

        Additionally, to satisfy the requirement that an adverse employment action

occurred under circumstances that raise an inference of unlawful discrimination,



        14 Mitchell contends that “[i]t is more logical to examine Mitchell’s job performance prior to

his leave, which was satisfactory.” Br. of Appellant at 33. However, a determination as to
whether an employee was doing satisfactory work is made “when the termination decision was
made.” Griffith, 128 Wn. App. at 446; accord Ennis, 53 F.3d at 58. As already explained, there is
no indication in the record that Mitchell was anywhere near being capable of performing his job in
any manner, let alone satisfactorily, when he was medically separated.


                                                 22
No. 82347-7-I/23


an employee must “point[] to . . . evidence that [the employer] took an adverse

action against him because of his protected class.” Marin, 194 Wn. App. at 810

(emphasis added). Mitchell contends that a genuine issue of material fact exists

to raise an inference of unlawful discrimination because Aweeka, in several e-

mail messages, referred to Mitchell’s mental health conditions as “Non-

occupational” and “non-work related.” Mitchell asserts that the language used by

Aweeka is significant because, in previous e-mail messages, Aweeka referred to

Mitchell’s mental health conditions as “work related” and Christensen stated that

Mitchell “mentioned that the reason why Dr. Nguyen has taken him off of work is

related to his [on the job injury] claims.” According to Mitchell, “[t]his stark

change in language indicates discriminatory motive as there is a deliberate

refusal to acknowledge the nature of Mitchell’s disability.”15

       However, Mitchell fails to show how, exactly, these descriptions of his

mental health conditions indicate that King County medically separated him

because of his status as a member of a protected class. Instead, the record

indicates that King County medically separated Mitchell only because, after eight

months, neither he nor his healthcare providers were able to provide King County

with a date by which he could return to work, with or without reasonable

accommodations.

       Because Mitchell failed to establish a genuine issue of material fact with

regard to two elements of his prima facie case, the trial court did not err by




       15   Br. of Appellant at 33.


                                          23
No. 82347-7-I/24


granting King County’s motion for summary judgment on his claim of disparate

treatment.16

        Affirmed.




WE CONCUR:




        16Mitchell also contends that he is entitled to an award of attorney fees on appeal
pursuant to RCW 49.60.030. Because Mitchell is not a prevailing party, he is not entitled to an
award of attorney fees.


                                               24